SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

148
KA 12-00168
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

RAYMONE T. BURTS, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. SMALL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael F.
Pietruszka, J.), rendered October 24, 2011. The judgment convicted
defendant, upon his plea of guilty, of robbery in the second degree
and attempted robbery in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of robbery in the second degree (Penal Law §
160.10 [1]) and attempted robbery in the first degree (§§ 110.00,
160.15 [2]). Contrary to defendant’s contention, we conclude that he
knowingly, intelligently, and voluntarily waived his right to appeal
as a condition of the plea (see generally People v Lopez, 6 NY3d 248,
256). County Court “ ‘engage[d] the defendant in an adequate colloquy
to ensure that the waiver of the right to appeal was a knowing and
voluntary choice’ ” (People v Flagg, 107 AD3d 1613, 1614), and the
record establishes that defendant “ ‘understood that the right to
appeal is separate and distinct from those rights automatically
forfeited upon a plea of guilty’ ” (id., quoting Lopez, 6 NY3d at
256). Defendant’s valid waiver forecloses our review of his
contention concerning his purported motion (see generally People v
Callahan, 80 NY2d 273, 285).




Entered:    February 14, 2014                      Frances E. Cafarell
                                                   Clerk of the Court